DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Appropriate correction is required.
Claims 19, 35, 37, and 38 objected to because of the following informalities:  
Claim 19 ends with a comma instead of a period.
Claim 35 is grammatically incorrect.  Applicant may have intended “further comprising encoding the encrypted datum into the ECC-encoded code word with an error-detecting and error correcting (ECC) circuit.”
Claims 37-38 lack antecedent basis.  It is assumed Applicant intended claim 37 to depend from claim 36, and claim 38 to depend from claim 37.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites, “wherein each ECC-encoded code word further includes a second portion representing information regarding the encrypted datum, and wherein the second portion is not stored in one of the QV memory units.”  However, parent claim 20 recites, “a plurality of quasi-volatile ("QV") memory units each configured to store a first portion of a code word, the code word ("ECC-encoded code word") being encoded using an error-detecting and error- correcting scheme”.  Therefore, it is unclear whether the ECC-encoded code word including a second portion is stored or not since the parent claim requires storing the ECC-encoded code word but claim 23 contradictorily recites not storing at least part of the ECC-encoded code word.  Claims 24-25 are rejected for inheriting the limitations of claim 23.
Claims 37-38 lack antecedent basis.  It is assumed Applicant intended claim 37 to depend from claim 36, and claim 38 to depend from claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, 8, 10, 20, 21, 26, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US Pat. Pub. 2007/0091678; hereinafter referred to as Kato) in view of Harari (US Pat. Pub. 2017/0092371) in view of Huang et al (US Pat. Pub. 2015/0100852; hereinafter referred to as Huang).
As per claim 1:	Kato teaches a memory system, comprising: 
a memory array including a plurality of volatile memory units (Fig. 1, SDRAM) each memory unit configured to store a first portion of a code word (Fig. 1, E2), the code word ("ECC-encoded code word") being encoded under an error-detecting and error- correcting scheme (Fig. 1, ECC; paragraph 44); 
a refresh circuit configured to read and to write back the first portion of the ECC-encoded code word of a selected one of the memory units (paragraph 49, last sentence); 
a memory controller configured for controlling operations carried out in the memory array (Fig. 1, CNT21), wherein, based on the determined result of the ECC-encoded code word (Fig. 14, 32), the memory controller (i) performs error correction on the ECC-encoded code word (Fig. 14, 34) and (ii) causes the refresh circuit to then write back into the selected memory unit the first portion of the corrected ECC-encoded code word (paragraph 93).
Not explicitly disclosed is:
a plurality of quasi-volatile ("QV") memory units;
a global parity evaluation circuit configured to determine, prior to the refresh circuit writing back the first portion of the ECC-encoded code word, a global parity of the ECC-encoded code word.
However, Harari in an analogous art teaches a plurality of quasi-volatile ("QV") memory units (Fig. 8, 855).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use QV memory in the system of Kato.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have allowed a substantially lower read latency and cost per bit (paragraph 22, end).
Also not explicitly disclosed is a global parity evaluation circuit configured to determine, prior to the refresh circuit writing back the first portion of the ECC-encoded code word, a global parity of the ECC-encoded code word.
However, Huang in an analogous art teaches a global parity evaluation circuit (Fig. 7, 750-751) configured to determine a global parity (Fig. 2, 230) of the ECC-encoded code word (Fig. 2, 220).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the extended ECC scheme of Huang in the memory of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided additional error detection capability (paragraph 40; last sentence).
Since Huang teaches storing the extended global parity together with the ECC code word (see Fig. 2), it would have been necessary to do so at the time the ECC codeword was written to E2 in Kato, and before a subsequent refresh operation.
As per claim 20:	Kato teaches a method for data integrity in a memory array that includes a plurality of volatile memory units (Fig. 1, SDRAM) each configured to store a first portion of a code word (Fig. 1, E2), the code word ("ECC-encoded code word") being encoded using an error-detecting and error- correcting scheme (Fig. 1, ECC; paragraph 44), comprising: 
during a refresh operation on a selected one of the QV memory units (Fig. 14, 30), reading the first portion of the ECC-encoded code word from the selected QV memory unit (Fig. 14, 32); 
determining an ECC result of the ECC-encoded code word read (Fig. 14, 34); and 
based on the result of the ECC-encoded code word determined, a memory controller (i) performs error correction on the ECC-encoded code word (Fig. 14, 34) and (ii) causes the first portion of the corrected ECC-encoded code word to be written back into the selected memory unit (paragraph 93), 
when the result of the ECC-encoded code word of the selected memory unit is determined to be other than the predetermined parity, the refresh operation completes by writing back the first portion of the ECC-encoded code word (Fig. 14, 36).
Not explicitly disclosed is a plurality of quasi-volatile memory units.  However, Harari in an analogous art teaches a plurality of quasi-volatile ("QV") memory units (Fig. 8, 855).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use QV memory in the system of Kato.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have allowed a substantially lower read latency and cost per bit (paragraph 22, end).
Also not explicitly disclosed is determining a global parity of the ECC-encoded code word read.  However, Huang in an analogous art teaches a global parity evaluation circuit (Fig. 7, 750-751) configured to determine a global parity (Fig. 2, 230) of the ECC-encoded code word (Fig. 2, 220).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the extended ECC scheme of Huang in the memory of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided additional error detection capability (paragraph 40; last sentence).
As per claims 2, 21:	Kato further teaches the memory system of Claim 1 and method of Claim 20, wherein the first portion of the ECC-encoded code word includes check bits under the error-detecting and error-correcting scheme (Fig. 1, E2).
As per claims 7, 26:	Kato further teaches the memory system of Claim 1 and method of Claim 20, wherein each memory unit comprises a page of data that is written or read using a single word line (paragraph 83).
As per claims 8, 27:	Kato further teaches the memory system of Claim 1 and method of Claim 20, further comprising an interface between the memory controller and the memory array (Fig. 1, I/O of SSOC).
As per claims 10, 29:	Kato further teaches the memory system of Claim 1 and method of Claim 20,  wherein the predetermined global parity indicates an odd number of errors in the ECC-encoded code word (paragraph 27).

Claims 3, 4 and 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Li et al (US Pat. Pub. 2019/0087587; hereinafter referred to as Li). 
As per claims 3, 22:	Kato et al teach the memory system of Claim 1 and method of Claim 20.  Not explicitly disclosed is wherein the first portion of the ECC-encoded code includes an encrypted datum.  However, Li in an analogous art teaches ECC encoded data (Fig. 2, 228) including encrypted data (Fig. 2, 222).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to include encrypted data in the memory of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have improved security of the system (paragraph 32).
As per claim 4:	Li further teaches the memory system of Claim 3, wherein each ECC-encoded code word is encoded using a second portion representing information regarding the encrypted datum (paragraph 76; LDPC generator matrix), and wherein the second portion is not stored in one of the QV memory units (paragraph 76; a generator matrix is only used to encode the LDPC code and is not stored).
As per claim 23:	Li further teaches the method of Claim 22, wherein each ECC-encoded code word further includes a second portion representing information regarding the encrypted datum (paragraph 76; LDPC generator matrix), and wherein the second portion is not stored in one of the QV memory units (paragraph 76; a generator matrix is only used to encode the LDPC code and is not stored).

Claims 4, 6, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Li in view of Kipnis et al (US Pat. Pub. 2013/0254441; hereinafter referred to as Kipnis).
As per claim 4:	Kato et al teach the memory system of Claim 3.  Not explicitly disclosed is wherein each ECC-encoded code word is encoded using a second portion representing information regarding the encrypted datum, and wherein the second portion is not stored in one of the QV memory units.  However, Kipnis in an analogous art teaches encoding an ECC codeword (Fig. 1, 112) using a second portion (Fig. 1, 144) representing information regarding an encrypted datum (paragraph 26, hash), wherein the second portion is not stored (Fig. 1, 144 is not output to ECC encoder 112 and not stored as explained in paragraph 25, end).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the compression technique of Kipnis in the memory system of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have added the ability to apply compression for a reduced cost and die area (paragraph 26, end).
As per claim 6:	Kipnis further teaches the memory system of Claim 4, wherein the second portion comprises a hash value of the information (paragraph 26).
As per claim 23:	Kato et al teach the method of Claim 22.  Not explicitly disclosed is wherein each ECC-encoded code word further includes a second portion representing information regarding the encrypted datum, and wherein the second portion is not stored in one of the QV memory units.  However, Kipnis in an analogous art teaches encoding an ECC codeword (Fig. 1, 112) using a second portion (Fig. 1, 144) representing information regarding an encrypted datum (paragraph 26, hash), wherein the second portion is not stored (Fig. 1, 144 is not output to ECC encoder 112 and not stored as explained in paragraph 25, end).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the compression technique of Kipnis in the memory system of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have added the ability to apply compression for a reduced cost and die area (paragraph 26, end).
As per claim 25:	Kipnis further teaches the method of Claim 23, wherein the second portion comprises a hash value of the information (paragraph 26).

Claims 4, 5, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Li in view of Helmick et al (US Pat. Pub. 2018/0349645; hereinafter referred to as Helmick).
As per claim 4:	Kato et al teach the memory system of Claim 3.  Not explicitly disclosed is wherein each ECC-encoded code word is encoded using a second portion representing information regarding the encrypted datum, and wherein the second portion is not stored in one of the QV memory units.  However, Helmick in an analogous art teaches encoding an ECC codeword (Fig. 2A, 110; Fig. 4, 340; paragraph 67) using a second portion representing information regarding an encrypted datum (Fig. 4, 420; logical address), wherein the second portion is not stored (Fig. 4, 440).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the technique of Helmick in the memory system of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided decreased failure rate and improved efficiency (paragraphs 9, 63).
As per claim 5:	Helmick further teaches memory system of Claim 4, wherein the information comprises a logical address designating one of the memory units (Fig. 4, 410).
As per claim 23:	Kato et al teach the method of Claim 22.  Not explicitly disclosed is wherein each ECC-encoded code word further includes a second portion representing information regarding the encrypted datum, and wherein the second portion is not stored in one of the QV memory units.  However, Helmick in an analogous art teaches encoding an ECC codeword (Fig. 2A, 110; Fig. 4, 340; paragraph 67) using a second portion representing information regarding an encrypted datum (Fig. 4, 420; logical address), wherein the second portion is not stored (Fig. 4, 440).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the technique of Helmick in the memory system of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided decreased failure rate and improved efficiency (paragraphs 9, 63).
As per claim 24:	Helmick further teaches the method of Claim 23, wherein the information comprises a logical address designating one of the memory units (Fig. 4, 410).

Claims 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Thayer (US Pat. Pub. 2013/0111123).
As per claims 9, 28:
	Kato et al teach the memory system of Claim 8 and method of Claim 27.  Not explicitly disclosed is wherein the interface comprises, between the memory array and the memory controller, connections implemented by wafer-bonding or hybrid bonding, or through an interposer structure.  However, Thayer in an analogous art teaches an interface between the memory array and the memory controller connected through an interposer structure (Fig. 2; abstract).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use an interposer structure of Thayer for the interface of Kato.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have offered better heat dissipation (paragraph 15).
Claims 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Eto (US Pat. Pub. 2006/0056258).
As per claims 11, 30:
	Kato et al teach the memory system of Claim 1 and method of Claim 20.  Not explicitly disclosed is wherein the ECC-encoded code word has an even Hamming distance.  However, Eto in an analogous art teaches a ECC code having an even Hamming distance (paragraph 90).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the ECC code of Eto in the system of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it could have been used when a SEC/DED code was needed (paragraph 90).

Claims 12 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Shigeta et al (US Pat. Pub. 2018/0253347; hereinafter referred to as Shigeta).
As per claims 12, 31:
	Kato et al teach the memory system of Claim 1 and method of Claim 20.  Not explicitly disclosed is further comprising an interface to a host memory system over which a host computer sends read and write requests to the controller.  However, Shigeta in an analogous art teaches an interface (Fig. 2, 30) to a host memory system (Fig. 2, 1000) over which a host computer sends read and write requests to the controller (paragraph 98).  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory device structure of Shigeta.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was an example of a known structure for interfacing with a host and would have been necessary in Kato et al.

Claims 13 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Shigeta in view of Li.
As per claims 13, 32:	Kato et al teach the memory system of Claim 12 and method of Claim 31.  Not explicitly disclosed is wherein each write request specifies an encrypted datum.  However, Li in an analogous art teaches writing ECC encoded data (Fig. 2, 228) including encrypted data (Fig. 2, 222).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to specify an encrypted data in the memory of Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have improved security of the system (paragraph 32).

Claims 14-16 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Shigeta in view of Metzger et al (US Pat. Pub. 2007/0079140; hereinafter referred to as Metzger).
As per claims 14, 33:	Kato et al teach the memory system of Claim 12 and method of Claim 31.  Not explicitly disclosed is wherein each write request specifies a datum expressed in clear text.  However, Metzger in an analogous art teaches targeting clear text for encryption (paragraph 11).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply encryption to clear text data in Kato et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have made the data secure (paragraph 13).
As per claims 15, 34:	Metzger further teaches the memory system of Claim 14 and method of Claim 31, wherein the controller comprises a data security circuit configured to encrypt the clear text datum (Fig. 1, 104; paragraph 23).
As per claims 16, 35:	Kato further teaches the memory system of Claim 15 and method of Claim 34, wherein the controller further comprises an error-detecting and error correcting (ECC) circuit that encodes the encrypted datum into the ECC-encoded code word (Fig. 1, ECC).

Claims 17-19 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Harari in view of Huang in view of Shigeta in view of Metzger in view of Chapman et al (US Pat. 6,367,046; hereinafter referred to as Chapman).
As per claims 17:	Kato et al teach the memory system of claim 16 above.  Not explicitly disclosed is wherein the ECC circuit further comprises an ECC syndrome generator that derives from the ECC-encoded code word information for detecting up to a predetermined number of errors in the ECC-encoded code word.  However, Chapman in an analogous art teaches an ECC syndrome generator that derives from an ECC-encoded code word information for detecting up to a predetermined number of errors in the ECC-encoded code word (Fig. 5, 18).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the ECC circuit of Chapman in the system of Kato.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known circuit for computing the ECC required by Kato.
As per claim 18:	Chapman further teaches the memory system of Claim 17, wherein the ECC circuit further comprises an error locator circuit that, based on the information derived in the ECC syndrome generator, determines one or more locations of error in the ECC-encoded code word (Fig. 5, 20).
As per claim 19:	Chapman further teaches the memory system of Claim 18, wherein the ECC circuit further includes an error correction circuit that corrects the ECC-encoded code word at the determined error locations (Fig. 5, 22).
As per claim 36:	Kato et al teach the method of Claim 34.  Not explicitly disclosed is further comprising deriving from the ECC-encoded code word information for detecting up to a predetermined number of errors in the EGG- encoded code word.  However, Chapman in an analogous art teaches deriving from the ECC-encoded code word information for detecting up to a predetermined number of errors in the EGG- encoded code word (Fig. 5, 18).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the ECC circuit of Chapman in the system of Kato.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known circuit for computing the ECC required by Kato.
As per claim 37:	Chapman further teaches the method of Claim 35, further comprising, based on the information derived, determining one or more locations of error in the ECC-encoded code word (Fig. 5, 20).
As per claim 38:	Chapman further teaches the method of Claim 20, further comprising correcting the ECC-encoded code word at the locations of error determined (Fig. 5, 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are generally directed to memory ECC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111